      Case 1:19-cv-02887-JGK Document 1 Filed 04/01/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



J.D., individually and on behalf of T.B., a child with a
disability.                                                            COMPLAINT


                         Plaintiffs,
                                                                       Case No.
          -against-

NEW YORK CITY DEPARTMENT OF EDUCATION,

                         Defendant.


          J.D., individually and on behalf of T.B., a child with a disability, by and through

her attorneys, CUDDY LAW FIRM, PLLC, for the complaint hereby alleges:

          1.     This is an action brought pursuant to the fee-shifting provisions of the

Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1415(i)(3).

          2.     Plaintiffs J.D. and T.B. reside in the County of Kings, State of New York.

          3.     T.B. is a child with a disability as defined by IDEA, 20 U.S.C. § 1401

(3)(A).

          4.     J.D. is the parent of T.B. as defined by IDEA 20 U.S.C. § 1401(23).

          5.     Defendant New York City Department of Education is a local educational

agency as defined by IDEA, 20 U.S.C. §1401(19), and, as such, is obligated to provide

educational and related programs and services to its students in compliance with the

applicable federal and state statutes, regulations, and the U.S. Constitution, and is subject

to the requirements of 20 U.S.C. § 1400 et seq., and the regulations promulgated

thereunder.




	                                              1	
        Case 1:19-cv-02887-JGK Document 1 Filed 04/01/19 Page 2 of 4



                               JURISDICTION AND VENUE

        6.     Jurisdiction is predicated upon 28 U.S.C. § 1331, which provides the

district courts with original jurisdiction over all civil actions arising under the laws of the

United States, and upon the fee-shifting provision of IDEA, 20 U.S.C. § 1415(i)(3)(A),

which provides that the district courts of the United States shall have jurisdiction of

actions brought under section 1415(i)(3) without regard to the amount in controversy.

        7.     Venue is predicated upon 28 U.S.C. § 1391(b)(1) based upon the residence

of the defendant.

                                FACTUAL BACKGROUND

        8.     On September 12, 2017, plaintiff J.D. initiated an impartial due process

hearing on behalf of her child T.B., alleging a denial of a free, appropriate public

education (“FAPE”) and seeking various forms of relief.

        9.     This case was assigned Impartial Hearing Office Case Number 169511.

        10.    An impartial due process hearing was held for J.D. and T.B. on July 19,

2018.

        11.     On July 25, 2018, the impartial hearing officer issued a findings of fact

and decision in favor of the parent, finding a denial of FAPE and awarding relief

including one thousand one hundred forty (1140) hours of tutoring at a rate of one

hundred twenty ($120.00) dollars per hour, and requiring the Department of Education to

pay the cost of an independent educational evaluation at a rate of four thousand five

hundred dollars ($4,500.00).




	                                              2	
       Case 1:19-cv-02887-JGK Document 1 Filed 04/01/19 Page 3 of 4



        12.      On November 16, 2018, plaintiff, through her counsel, submitted a

demand for attorney’s fees to defendant’s Special Education Unit Office of General

Counsel.

        13.      As of the date of this complaint, defendant has failed to settle the

attorney’s fees in this matter.

                                  FIRST CAUSE OF ACTION

        14.      Plaintiffs repeat and reallege paragraphs 1 through 13 as if more fully set

forth herein.

        15.      Plaintiff J.D. initiated an impartial hearing on behalf of T.B.

        16.      Plaintiff J.D. prevailed at the impartial hearing by way of the finding of

facts and decision from the impartial hearing officer ordering the relief demanded by

plaintiff J.D.

        17.      Plaintiff J.D. having prevailed in the underlying proceedings hereby

demands reasonable attorney’s fees and costs pursuant to 20 U.S.C. § 1415(i)(3).

        WHEREFORE, plaintiffs respectfully request that this Court:

        (1)      Assume jurisdiction over this action;

        (2)      Award to plaintiff J.D. the costs, expenses and attorney’s fees for the

                 administrative proceedings in the matter of T.B. pursuant to 20 U.S.C. §

                 1415;

        (3)      Award to the plaintiffs the costs, expenses and attorney’s fees of this

                 action pursuant to 20 U.S.C. § 1415; and

        (4)      Grant such other and further relief as the Court deems just and proper.




	                                              3	
     Case 1:19-cv-02887-JGK Document 1 Filed 04/01/19 Page 4 of 4



Dated: Auburn, New York
       April 1, 2019
                                              Yours etc.,


                                        s/ Kevin M. Mendillo
                                        CUDDY LAW FIRM, PLLC
                                        Attorneys for Plaintiffs
                                        5693 South Street Road
                                        Auburn, New York 13021
                                        (315) 370-2408
                                        kmendillo@cuddylawfirm.com
	
	




	                                 4	
